February 25, 2021

Allowable Subject Matter

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach wherein the releasable base-anchor system includes an outboard first retainer hook mounted on the hook support for rotation about the hook support, an outer first hook-rotator spring arranged to act between the bucket-support shell and the outboard first retainer hook to urge the outboard first retainer hook to rotate in a first direction about the hook support to extend downwardly to engage the carrier retainer of the carrier-mount base to block separation of the excursion-seat carrier from the carrier-mount base when the excursion-seat carrier is mounted on a topside of the carrier-mount base, and an outboard-hook release arranged to rotate the outboard first retainer hook about the hook support in an opposite second direction to overcome a biasing torque applied by the outer first hook-rotator spring to disengage the outboard first retainer hook from the carrier retainer of the carrier-mount base to free the excursion-seat carrier to be separated from the carrier-mount base by a caregiver, and wherein the releasable seat-anchor system includes an inboard first retainer hook mounted on the hook support for rotation about the hook support, an inner hook-rotator spring arranged to act between the bucket-support shell and the inboard first retainer hook to urge the inboard first retainer hook to rotate in the first direction about the hook support to extend upwardly to engage the seat retainer of the infant excursion seat to block separation of the infant excursion seat from the excursion-seat carrier when the infant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636